Order entered November 15, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00771-CV

                               ANDREA M. REYES, Appellant

                                                  V.

              GUADALUPE TORRES AND ROSALINDA SILVA, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-13110

                                           ORDER
       Before the Court is appellant’s November 14, 2019 motion for a fifteen-day extension of

time to file her brief on the merits. We GRANT the motion and ORDER appellant’s brief on the

merits be filed no later than December 2, 2019.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE